 
 
 
Exhibit 10.13


CFS Bancorp, Inc. 2009 Performance-based Cash Incentive Plan


The Compensation Committee of the Board of Directors approved a
Performance-based Cash Incentive Plan (Cash Incentive Plan) for key employees
including the Company’s named executive officers (NEOs).  The Cash
Incentive Plan provides an opportunity for key employees to earn a cash bonus
for 2009 based on the achievement of corporate, business unit, and/or individual
performance objectives at threshold, target or maximum levels, as established by
the Compensation Committee.
 
If the employee achieves the applicable performance objectives, the cash bonus
earned is expected to be paid in February 2010.  In addition, to receive a
bonus, the employee must be employed by CFS Bancorp, Inc. or Citizens Financial
Bank, or a successor or assign, on the date the cash bonus is paid.
 
The Compensation Committee will have full power and discretion to (a) select the
employees who are eligible to receive cash bonuses under the Cash Incentive
Plan, (b) determine the amounts of the bonuses to be paid, (c) determine whether
the performance objectives have been achieved by any employee, and (d) construe
and interpret this Plan.


The Cash Incentive Plan may be amended, modified or terminated at any time in
the discretion of the Compensation Committee.  Neither this Cash Incentive Plan
nor a bonus opportunity under this Plan constitutes an agreement, understanding
or commitment by CFS Bancorp, Inc. or Citizens Financial Bank for continued
employment with respect to any employee.

 
 

--------------------------------------------------------------------------------

 
